


110 HRES 647 IH: Commending General David H. Petraeus for

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 647
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Gingrey submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commending General David H. Petraeus for
		  his exemplary service to the United States and for his leadership as Commander
		  of the Multi-National Force—Iraq and condemning in the strongest possible terms
		  the reprehensible efforts of certain persons questioning the honesty,
		  integrity, and service of General Petraeus.
	
	
		Whereas the appointment of General David H. Petraeus to be
			 the Commander of the Multi-National Forces—Iraq was unanimously confirmed by
			 the Senate on January 26, 2007, and General Petraeus assumed command of the
			 Multi-National Forces—Iraq on February 10, 2007;
		Whereas General Petraeus was called upon by the President
			 to lead United States forces in Iraq at a critical point in the histories of
			 both the United States and Iraq;
		Whereas General Petraeus has served the United States with
			 honor and distinction for more 35 years, including as Commander of the 101st
			 Airborne Division (Air Assault) during the first year of combat operations in
			 Iraq;
		Whereas General Petraeus has received numerous awards and
			 distinctions during his career, including the Defense Distinguished Service
			 Medal, two awards of the Distinguished Service Medal, two awards of the Defense
			 Superior Service Medal, four awards of the Legion of Merit, the Bronze Star
			 Medal for valor, the State Department Superior Honor Award, the NATO
			 Meritorious Service Medal, and the Gold Award of the Iraqi Order of the Date
			 Palm;
		Whereas General Petraeus expressed in his report to
			 Congress that his report and his testimony are his own, personal assessments of
			 the current situation in Iraq; and
		Whereas certain partisan political organizations have
			 sought to impugn the integrity of General Petraeus and call into question his
			 service and loyalty to the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends General David H. Petraeus for his
			 exemplary service to the United States and for his leadership as Commander of
			 the Multi-National Force—Iraq; and
			(2)condemns in the
			 strongest possible terms the reprehensible efforts of certain persons
			 questioning the honesty, integrity, and service of General Petraeus.
			
